Title: From George Washington to George Ball, 1 February 1797
From: Washington, George
To: Ball, George


                        
                            Sir, 
                            Philadelphia 1st Feb: 1797.
                        
                        Your letter of the 16th Ulto has been recd.
                        If Mr George Fitzhugh has given up the idea of purchasing my land in Gloucester
                            county, I am willing that you should have it on the terms it has been offered to him. which
                            are, for the nett sum it cost me, with interest thereon, from the date of my purchase to the
                            date of my conveyance: one fourth of which to be paid at the signing of the Deed, the other
                            three fourths in three annual payments, with interest.
                        Although the latter payments would be most agreeable to me, I should have no
                            material objection to wait two years for the second fourth, and annually for the other two
                            fourths; but in either case interest (in order to make myself whole) will be expected.
                        If, Sir, you are desirous of closing the matter in a purchase, it must not be
                            delayed as others are expressing their wishes to deal for it. If nothing unforeseen prevents
                            it, I shall certainly be at my Seat in Virga by the 20th of March—I expect to be there
                            sooner—but would not calculate upon it. I am—Sir Your most Obedt Hble Servt
                        
                            Go: Washington
                        
                        
                            P.S. After the first payment I have no objection to the Land as Security
                                for the payment of the remaining three fourths.
                        
                        
                            G.W.
                            
                        
                    